F. RECHVED|N
COURT OF CR|M{NAL APPEALS

NOV 20 2015 Valentin [V[Of`enO Jr

. Abe|A 788216, Robertson Unit
Abel Acosta, clerk Costa’ C'e"k 12071 FM 3522

Guzt of(ljmhr£.Agg§ds Abilene, Texas 79601
P.O. Box 12308

Capitol Station

Austin, Texas 78711

Novembér 16, 2015

Re: Writ No. 49/474-05; Granting of Applicant's Motion For Leave And To Stop
Writ Of Habeas Corpus Review

Dear Mr. Acosta:

On this day, I received notice by way of a 'white card', informing me that the
Court of Criminal Appeals granted Applicant's Motion For Leave And To`Stop Writ
Of Habeas Corpus Review. The Court granting (30) days to amend the application.

The white card is dated ll/05/15 and is postmarked 11/09/15. I received the
white card, on ll-l6-15. Thus, I need to know, when will the 30th day be?

’Additionally, in regards to the amended application, where do I file it? With
the Hidalgo County District Clerk or with you the Clerk for the Court of
Criminal Appeals?

Please accept my apology for any inconvenience, brought forth by the foregoing.

Enclosed is a self-addressed envelope with postage prezpaid, for a response to
the inquries presented herein.

Thank you for your time, attention and assistance§

Respectfully,
cc:file